Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Note MPEP 1440(I): “For example, a situation may arise where an application filed April 1, 2013, has a benefit claim to a prior application having a filing date of December 12, 2012, and all claims are fully supported by the 2012 application. In this situation, the 2013 application would be examined with respect to the prior art available under pre-AIA  35 U.S.C. 102  and 103.”

	Although the patent for which reissue was sought was filed April 22, 2013, there is support for the present claims in ancestor applications well before the March 16, 2013 AIA -FITF date.

FINAL REJECTION
 	This Office Action addresses U.S. Application No. 16/814,331, which is a second reissue of U.S. Application No. 13/867,757 (hereinafter, the '757 Application), entitled “MEMORY FOR PROGRAMMING A FLOATING GATE”, which issued as U.S. Patent No. 8,693,261, (hereinafter, the '261 patent).  U.S. Application No. 16/814,331 is also a continuation of U.S. Application No. 15/094,306, which was the first reissue of the '261 patent, and which issued as U.S. Patent No. RE47900 (hereinafter, the '900 patent).
The status of the claims is as follows: 
Claims 1-18 are original patent claims, now canceled.  
Claims 19-21 were newly added via preliminary amendment on March 10, 2020. 
Claims 22-38 were newly added via amendment on February 1, 2022.
Claims 19-38 are pending.  


PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
  	The replacement drawings sheets filed on February 1, 2022 are not in accordance with 37 CFR 1.84.  Consequently, the previous objections to the drawings are maintained from the previous Office action.

The drawings are objected to for the following reasons:
	(1)	The reference characters are not in accordance with 37 CFR 1.84(p)(3), which states, “reference characters must measure at least .32 cm. (1/8 inch) in height”.  The characters such as “Reverse Input” in FIG. 1, FIG. 2 and FIG. 5 and all of the text in FIG. 4 do not reach the required height.

	(3) 	The writing in some of the drawing figures, e.g., "REFERENCE CONTROL” in FIG. 2 and all of the text in FIG. 4 is not in accordance with 37 CFR 1.84(l), which states, “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”
	(4)	The drawings are not in accordance with 37 CFR 1.84(p)(3), which states, “Numbers, letters, and reference characters … should not cross or mingle with the lines.”  Note, for example, “VOLTAGE 1” in FIG. 2 and step 7 in FIG. 4.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”, for example:
FIG. 1
(Amended)

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


SPECIFICATION
 	The previous objections to the specification are withdrawn due to the amendment filed February 1, 2021.

CLAIM SUPPORT
 	The response filed February 1, 2022 did not include a proper explanation of support for each of the claim limitations.  As stated in the previous office action, mere citations in the disclosure will not be sufficient.  The citations provided appear to be generalized and, in some cases, inaccurate (e.g., claim 29, the limitations of which are not found in the citation provided, but are found elsewhere in the disclosure).  Thus, the requirement for claim support is maintained from the previous Office action.

In accordance with 37 CFR 1.173(c), the reissue applicant must provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  The explanation of support must be on page(s) separate from the page(s) containing the amendment.  
An explanation of support for each of the amended claims is required in response to this Office action.  Mere citations in the disclosure will not be sufficient.
 		Note MPEP 1411.02.  Note also MPEP 1453(V)(D), which shows examples of proper support, wherein a separate citation is provided for each new limitation of the claim.

CLAIM OBJECTIONS
The previous objections to the claims are withdrawn due to the amendment filed February 1, 2021.

Claims 19-22 have been filed with improper status identifiers.  All amendments must be made relative to the original patent.  While applicant is given some flexibility with status identifiers, claims that are new relative to the original patent must always be identified as “New”.  
Using applicant’s language, the examiner suggests the following status identifiers:
19.  	(New, once amended)
20. 	(New, previously presented)
21. 	(New, previously presented)

Claim 33 is objected to as being dependent on canceled claim 9.  This is assumed to be a typographical error.  
Correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
37 C.F.R. 1.175(f) states:
“(1) The requirement for the inventor’s oath or declaration for a continuing reissue application that claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) in compliance with § 1.78 of an earlier-filed reissue application may be satisfied by a copy 
(i) The inventor, or each individual who is a joint inventor of a claimed invention, in the reissue application executed an inventor’s oath or declaration for the earlier-filed reissue application, except as provided for in § 1.64; 
(ii) The continuing reissue application does not seek to enlarge the scope of the claims of the original patent; or 
(iii) The application for the original patent was filed under § 1.46 by the assignee of the entire interest.
(2) If all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.”
 
Note: 	On March 10, 2020, applicant filed two declarations, or parts of declarations, each with a distinct docket number.  One appears to be a copy of the oath from the parent reissue application.  The other appears to be newly filed with this application.  In the remarks filed with the amendment of February 1, 2022, applicant indicated that the second declaration should be disregarded, in favor of the declaration copied from the parent.  Consequently, all objections based on the second declaration are withdrawn, due to the remarks submitted with the amendment.


The declaration is objected to for the following reasons:
(1)	As noted in the previous Office action –
MPEP 1451(II)(B) states, “For continuation reissue applications filed on or after September 16, 2012, in the remarks accompanying the continuation reissue application, the applicant should explain why the filing of the copy of the oath/declaration from the parent reissue application is sufficient.”  Applicant has not provided any such explanation.

 “This is a broadening reissue application. Applicant believes the original patent to be in error because the scope of the patent claims is narrower than the patentee had the right to claim.  For example, original claim 1 includes “a feedback loop configured to couple an output of said analog comparison device to an input of said analog comparison device.” Newly submitted claim 19 does not include a feedback loop, and is broadened at least in that respect relative to the original claims.”

37 C.F.R. 1.175(f) requires that if all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.  
In this case, the error noted in the declaration has already been corrected by the parent reissue application, U.S. Application No. 15/094,306, which issued as the '900 patent.  Applicant has not clarified why a new reissue application based on the same error would have been necessary.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.



	Regarding claims 19-38, these new claims raise the question of whether they should be rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
 	Claims 19-38 lack the following subject matter surrendered during the prosecution of the '757 application:  
 “a feedback loop configured to couple an output of said analog comparison device to an input of said analog comparison device” (added to claims 1 and 14 by the amendment of November 13, 2013) and
 In response to the November 13, 2013 amendment, the examiner issued a notice of allowance on November 21, 2013.

The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, claims 19-38 lack “a feedback loop configured to couple an output of said analog comparison device to an input of said analog comparison device”, which is required of claims 1 and 14.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, claims 19-38 omit limitations that the prosecution record shows as added to claims 1 and 14 to overcome prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are materially narrowed in other respects.
Claim 19 recites a circuit for placing a selected charge on the floating gate of a tunneling device, comprising: 
an analog comparing device having a first input operably coupled to the output of a tunneling device, the analog comparing device also having a second input coupled to a reference signal; 
a level shifting device coupled to the input of the tunneling device, the voltage level shifting device also coupled to receive input from an analog comparing device output; wherein the input of the tunneling device is coupled to a reference node; and 
wherein a selected charge provided by the reference signal is placed on the floating gate of the tunneling device.

Claim 20 recites a method for programming a floating gate circuit comprising the steps of:
providing a voltage to a tunneling device, the voltage of sufficient magnitude to induce tunneling in the tunneling device, whereby a floating reference signal is conducted through the tunneling device, the floating reference signal in turn causing a first input signal at a first analog comparing device input to rise;
providing a second input signal to a second input of the analog comparing device until the first and second input signals become equal, whereby an analog comparing device output to the input of a level shifting device decreases, whereby the voltage at the tunneling device is changed to a level insufficient to maintain tunneling in the tunneling device; and
causing the analog comparing device to reverse polarity, thereby placing the analog comparing device in unity gain mode, whereby the analog comparing device output, and thus the output of the floating gate circuit, is programmed at the reference signal value.
Thus, the second input to the analog comparing device in claim 20 is not the feedback of claims 1 and 14, but it is a different way of operating the tunneling device to produce a desired voltage level.
Hence, a rejection based on impermissible recapture is not deemed necessary.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
“Circuit”:
The examiner notes the phrase “circuit”.
Generally, “circuit” is considered a structural term.  See, e.g., Linear Tech. Corp. v Impala Linear Corp. (Fed Cir 2004); and MIT v Abacus Software (Fed Cir 2006).
The “circuit” may be found in the disclosure as circuit 10 of Figure 1.
Thus, the “circuit” as claimed connotes sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332.
Thus, the phrase “circuit” does not meet Prong (C) of the analysis.
Because all three prongs of the analysis have not been met, the term “circuit” does not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
“Analog comparison device”:
The examiner notes the phrase “analog comparison device”.  See the analysis below.


	(A)	Regarding Prong (A), the MPEP states:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claims do not use the language "means" or "step".  However, “analog comparison device” is found to be a generic placeholder.  Thus, the language “analog comparison device” meets Prong (A) of the analysis.

(B)	Regarding Prong (B), the MPEP states:

(B) 	the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

There is no functional language regarding “analog comparison device”.  In the claims, the “analog comparison device is operatively coupled”.  This is not functional language in this context. 
Thus, because the phrase “analog comparison device” is not modified by functional language, the phrase does not meet Prong (B) of the analysis.

(C)	Regarding Prong (C), the MPEP states:

(C) 	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The “analog comparison device” may be found in the as the "op amp" in the disclosure. 
	Thus, the “analog comparison device” as claimed, combined with a description of the function of the interface, connotes sufficient structure to one of ordinary skill in the art.  See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332.
The phrase “analog comparison device” does not meet Prong (C) of the analysis.
 	Because all three prongs of the analysis have not been met, the term “analog comparison device” does not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

DOUBLE PATENTING
The previous double patenting rejections are withdrawn due to the terminal disclaimer(s) filed February 1, 2022.  This filing has been approved for entry.
 


ALLOWABLE SUBJECT MATTER
The following is a statement of reasons for the indication of allowable subject matter:  

Prior art:
The independent claims 19-38 are allowable because each describe placing a selected charge on the floating gate with
an analog comparison device operatively coupled to said tunneling device; 
a reference node operatively coupled to said tunneling device; and 
said analog comparison device has an input with one of a (1) reference signal (claim 19) or (2) floating reference signal (claim 20).
With the exception of the patents cited in the double patenting rejections above, none of the references of record in the '261 patent or ‘900 patent or cited herewith are deemed to teach or suggest, either alone or in combination, each and all of the features of the present claims.
For example, Owen, U.S. Patent No. 6,867,622 teaches a floating gate circuit having a single floating gate wherein, during a set mode, the charge level on the floating gate is modified until it is set to a predetermined charge level that is a function of an input set voltage. Significantly with respect to the present invention, during a set mode the charge level on each of the floating gates is modified until the difference in charge level between the two floating gates is a predetermined function of an input set voltage that is capacitively coupled to one of the floating gates during the set mode.  See Owen, Figure 3, below:

    PNG
    media_image1.png
    697
    612
    media_image1.png
    Greyscale

However, Owen does not explicitly recite placing a selected charge on the floating gate with an analog comparison device operatively coupled to said tunneling device; a reference node operatively coupled to said tunneling device; and said analog comparison device has an input with one of a (1) reference signal (as required of claim 19) or (2) floating reference signal (as required of claim claim 20).
Another relevant reference, Banks, U.S. Patent No. 5,218,569, discloses allowing a non-volatile memory cell to assume 2 n discrete memory states. This is achieved by using a floating gate FET which is electrically programmed to 2 n different thresholds.  See Banks, Figure 5, below:

    PNG
    media_image2.png
    657
    498
    media_image2.png
    Greyscale


However, Banks does not explicitly recite placing a selected charge on the floating gate with an analog comparison device operatively coupled to said tunneling device; a reference node operatively coupled to said tunneling device; and said analog comparison device has an input with one of a (1) reference signal (as required of claim 19) or (2) floating reference signal (as required of claim claim 20).

Claims 19-38 would be allowable if the rejections based on the defective declaration were overcome by a corrected declaration.

RESPONSE TO ARGUMENTS
	The remarks attached to the amendment of February 1, 2022 have been carefully considered.   These remarks have been addressed in the corresponding sections of this Office action.
	With further regard to the drawings, applicant noted:
 	“In regards to the objection to the drawings under 37 CFR 1.84(p)(3), 37 CFR 1.84(u)(1), and 37 CFR 1.84(l), Applicant notes that the drawings were not objected to during the original prosecution and have not been amended in this reissue application. The objection is believed to be due to the submission of the drawings in the form published in U.S. 8,693,261, U.S. 8,441,866 and U.S. 7,859,911. The original drawings are submitted herewith, but if the Office is now rejecting those drawings after previously accepting them for the 3 previously-allowed U.S. Patents, Applicant will order new drawings. Withdrawal of the objection is respectfully requested.” (page 8 of applicant’s remarks)
 
	While this Office action does not speak to other patents than the original patent subject to reissue, generally speaking, any drawings that are not in accordance with 37 CFR 1.84 would necessarily require correction.
	As stated above, the present application has been filed as a reissue of the original '900 patent.  It is noted that the purpose of a reissue application is to correct errors in the original patent.  Thus, the prosecution of the reissue application presents an ideal opportunity to make necessary corrections to the drawings.





CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992



Conferees:  

/C.M.T./Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992